** APPOINTMENT — VACANCY — SCHOOL BOARD — GOVERNOR ** IN JULY 1947 THE GOVERNOR APPOINTED TWO MEMBERS OF THE BOARD OF EDUCATION OF THE TOWN OF VIAN, OKLAHOMA, AFTER THE PREVIOUS BOARD HAD RESIGNED. TWENTY DAYS ELAPSED FROM THE TIME OF THESE APPOINTMENTS, AND THE COUNTY SUPERINTENDENT APPOINTED THE THIRD MEMBER.  ALL OF THESE THREE APPOINTED BOARD MEMBERS SERVED UNTIL NINE DAYS BEFORE THE ANNUAL ELECTION IN 1948, WHEN ONE OF THE MEMBERS (TO WHOM WE SHALL REFER AS MEMBER OF "A") RESIGNED. ON THE SAME DAY THE TWO OTHER MEMBERS ACCEPTED THE RESIGNATION OF MEMBER "A" AND THE NEXT DAY APPOINTED MEMBER "A" TO FILL OUT THE UNEXPIRED TERM.  ON THE FOLLOWING DAY, ANOTHER MEMBER (TO WHOM WE SHALL REFER AS MEMBER "B") RESIGNED, WHICH RESIGNATION WAS ACCEPTED BY THE OTHER TWO MEMBERS, AND THEN MEMBER "B" WAS APPOINTED BY THE OTHER TWO MEMBERS TO FILL OUT THE UNEXPIRED TERM. THE OTHER MEMBER OF THE BOARD OF EDUCATION STOOD ELECTION IN THE YEAR 1948 (WE ASSUME THAT THE REGULAR TERM OF THE OFFICE TO WHICH HE WAS APPOINTED EXPIRED IN THAT YEAR). THE TERM "A" EXPIRES THIS YEAR, 1949, AND SOMEONE WILL HAVE TO RUN FOR THE OFFICE HELD BY HIM.  THE TERM OF MEMBER "B" WOULD NORMALLY EXPIRED IN 1950.  QUESTION: SHOULD THE OFFICE HELD BY MEMBER "B" BE FILLED FOR THE UNEXPIRED TERM OF SAID OFFICE AT THE 1949 ANNUAL ELECTION? THE SCHOOL DISTRICT IN QUESTION HAS BEEN ELECTING MEMBERS OF ITS BOARD OF ELECTION TO THE QUESTION HAS BEEN ELECTING MEMBERS OF ITS BOARD OF EDUCATION TO THE SPECIFIC POSITIONS OF "PRESIDENT", "CLERK" AND "MEMBER". IF THIS HAS BEEN DONE, IT IS INCORRECT.  THE MEMBERS OF THE SCHOOL BOARD ELECT THEIR OWN OFFICERS (70 O.S. 189 [70-189] — 70 O.S. 190 [70-190]) AND THE SUPREME COURT HAS HELD THAT THE VOTERS HAVE NO AUTHORITY TO DESIGNATE WHICH MEMBERS OF THE BOARD SHALL BE THE CLERK.  CITE: 70 O.S. 188 [70-188], 70 O.S. 189 [70-189], ARTICLE XXIII, SECTION 10, OPINION NO. MARCH 5, 1940 — PHILLIPS OPINION NO. MARCH 18, 1943 — WHITE (RICHARD M. HUFF)